          Case 1:18-cv-01691-JPO Document 35 Filed 12/07/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------- ----------------- -- ----- ---------------------- X
ROBERT WILLIAMS,

                            Plaintiff,                               Case No.: 18-cv-1691 (JPO)

                   v.                                                AFFIRMATION OF SERVICE

CLASSIC SECURITY,
S.L. GREEN REALTY,

                            Defendants.
-------------------------------------------------------------- X

I, Andrew P. Yacyshyn, declare under penalty of perjury that on December 7, 2018, I served a true

copy of Defendant Classic Security, LLC's ("Classic") motion papers in connection with Classic's

motion to dismiss the amended complaint, including the COPIES OF ALL CASES AND

OTHER AUTHORITIES CITED IN CLASSIC'S MEMORANDUM OF LAW IN

SUPPORT OF ITS MOTION TO DISMISS, NOTICE OF MOTION TO DISMISS

PURSUANT TO FED. R. CIV. P. 12(B)(6) (ECF Doc. No. 26), MEMORANDUM OF LAW

IN SUPPORT OF DEFENDANT CLASSIC SECURITY, LLC'S MOTION TO DISMISS

THE AMENDED COMPLAINT (ECF Doc. No. 27), DECLARATION OF ANDREW W.

SINGER IN SUPPORT OF DEFENDANT CLASSIC SECURITY, LLC'S MOTION TO

DISMISS THE AMENDED COMPLAINT (ECF Doc. No. 28), and NOTICE TO PROSE

LITIGANT WHO OPPOSES A RULE 12 MOTION SUPPORTED BY MATTERS

OUTSIDE THE PLEADINGS PURSUANT TO LOCAL CIVIL RULE 12.1 (ECF Doc. No.

29), upon:

        Mr. Robert M. Williams
        P.O. Box 246
        Bronx, NY 10467
        robteach2008@yahoo.com
        PlaintiffProSe
         Case 1:18-cv-01691-JPO Document 35 Filed 12/07/18 Page 2 of 2




by ( 1) depositing and leaving a true copy thereof in a postpaid wrapper under the exclusive care and

custody of the United States Postal Service within New York State, addressed to the address set

forth above; and (2) email to the address set forth above.


Dated: New York, New York
       December 7, 20 18

                                               TANNENBAUM HELPERN
                                               SYRACUSE & HIRSCHTRITT LLP


                                               By:     < .   ~
                                                             // sc ~ - -
                                                             ~ L-:::-y
                                                       ~ M drew P. Yacysl~yn

                                               900 Third A venue
                                               New York, NY 10022
                                               Telephone: (212) 508-6792
                                               Facsimile: (212) 371-1084
                                               yacyshyn@thsh.com
                                               Attorneys for Defendant Classic Security, LLC




                                                - 2-
